Citation Nr: 0900603	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for colon cancer, for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Ms. Debra Clancy, Attorney


WITNESS AT HEARING ON APPEAL

The appellant-widow

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  He died in July 2000.  The appellant is his 
surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) from a March 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

As support for her claim, the appellant testified at a 
hearing at the RO in July 2008 before the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  


FINDINGS OF FACT

1.  The veteran died in July 2000 from a pulmonary embolism 
due to metastatic colon cancer.

2.  At the time of his death, the veteran had no pending 
claims for service connection for any condition, including 
colon cancer.  

3.  The appellant's claim for accrued benefits was filed more 
than one year after the veteran's death.


CONCLUSION OF LAW

Service connection for colon cancer, for accrued benefits 
purposes, is not warranted.  38 U.S.C.A. §§ 1110, 5107, 5121 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.1000 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the appellant's claim is being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA does not apply because the 
issues presented are solely of statutory and regulatory 
interpretation, and/or the respective claim is barred as a 
matter of law in that it cannot be substantiated.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis-Entitlement to Accrued Benefits for Service 
Connection for Colon Cancer

The veteran died in July 2000 from a pulmonary embolism due 
to metastatic colon cancer.  The appellant-widow wants 
accrued benefits for service connection for colon cancer.  

In this context, the law provides that, upon the death of a 
veteran, a surviving spouse may be paid periodic monetary 
benefits to which the veteran was entitled at the time of the 
veteran's death, and which were due and unpaid for a period 
not to exceed two years, based on existing rating decisions 
or other evidence that was on file when he died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).  


The application for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 C.F.R. § 
3.1000(c).  By statute, the appellant takes the veteran's 
claims as they stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued 
benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  However, 
that amendment is applicable only with respect to deaths 
occurring on or after December 16, 2003, when the Act became 
law.  As the veteran in this case died in July 2000, the 
recent amendments are not applicable to his appellant-widow's 
claim.  So the previous two-year limitation on the benefit-
payable period still applies.  In Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
concluded that, for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."

So for a claimant to prevail on an accrued benefits claim, 
the record must show that (i) the appellant has standing to 
file a claim for accrued benefits, (ii) the veteran had a 
claim pending at the time of death, (iii) the veteran would 
have prevailed on the claim if he had not died; and (iv) the 
claim for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121, 5101(a); 
38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998).  

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 
38 C.F.R. § 3.1000(a).  Generally, only evidence contained in 
the claims file at the time of the veteran's death will be 
considered when reviewing a claim for accrued benefits.  This 
includes service department and VA medical records, which are 
considered to be constructively in the claims file at the 
date of death, even though they may not physically be in the 
file until after that date.  38 C.F.R. § 3.1000(d)(4); Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993).  See also 
VAOPGCPREC 6-93 (August 9, 1993) and 12-94 (May 2, 1994) and 
Conary v. Derwinski, 3 Vet. App. 109 (1992) regarding certain 
financial information.  Thus, the appellant could not 
furnish, and VA could not develop, additional evidence that 
might better substantiate the claim of entitlement to accrued 
benefits.  

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Most fatal to the appellant's claim for accrued benefits is 
that there is simply no evidence of record, or even 
contention by her, that there were any claims for 
service connection pending at the time of the veteran's death 
in July 2000.  Rather, she is claiming entitlement to these 
benefits, beginning at least one year prior to his death, 
based on the notion that his terminal colon cancer was 
extremely severe long before it ultimately caused his death 
in July 2000.  So, in effect, she is simply alleging that 
service connection "should have been" granted for this 
fatal condition before he died.  But, again, there is no 
legal basis for the Board to award accrued benefits when, as 
here, there was no claim pending at the time of death.  
38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones, 136 
F.3d 1299.  


Furthermore, the appellant's claim is also barred from 
consideration because it is untimely.  38 C.F.R. § 3.1000(c).  
There is no indication that any claim for accrued benefits 
was filed within one year of the veteran's death, i.e., 
before July 28, 2001.  Id.  

The Board is sympathetic to the appellant's arguments but, 
unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Accordingly, the claim for accrued benefits is denied due to 
the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994). 


ORDER

The claim for service connection for colon cancer, for 
purposes of accrued benefits, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


